Citation Nr: 0015575	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  90-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a cardiac disorder.  




WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had periods of active service from July 1959 to 
October 1959, from July 1961 to March 1968, and from July 
1971 to March 1984.  

An August 1985 rating decision denied service connection for 
a heart disorder.  Although the veteran initially appealed 
that determination, he did not perfect his appeal within the 
time allowed by law.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, in 
April 1989 which denied increased ratings for the veteran's 
service-connected disabilities.  In his substantive appeal, 
received in September 1989, the veteran again raised the 
issue concerning service connection for a heart disorder.  In 
a supplemental statement of the case issued in October 1989, 
the RO concluded that new and material evidence had not been 
presented to reopen the veteran's claim.  In May 1991, the 
Board denied the veteran's appeal, concluding that no new and 
material evidence had been presented to reopen the claim for 
service connection for a heart disorder.  

The veteran appealed the Board's May 1991 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum decision in August 1993, the Court found as a 
matter of law that some of the evidence that had been added 
to the record since August 1985 was new and material.  The 
Court vacated that portion of the Board's decision concerning 
service connection for a heart disorder and remanded the case 
to the Board for further adjudication regarding that issue.  

The Board then Remanded the case to the RO in February 1994 
to schedule an examination and to obtain a medical opinion.  
Because the opinions that were obtained did not provide the 
requested information, the Board again Remanded the case in 
February 1999 and September 1999.  



FINDINGS OF FACT

1.  Service connection for a heart disorder was denied by a 
rating decision in August 1985.  Although the veteran 
initially appealed that determination, he did not perfect a 
timely appeal of that decision.  

2.  Evidence added to the record since August 1985 was not 
previously of record and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  

3.  The evidence does not show that a heart condition was 
present during service, or was manifested within one year 
after the veteran's separation from service, or that any 
current heart condition is otherwise related in any way to 
his military service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final August 1985 
rating decision that denied service connection for a heart 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).  

2.  The veteran's cardiac disorder was not incurred in or 
aggravated by service and cardiovascular disease may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was 
evaluated in June 1967 for bilateral lower thoracic chest 
pain, back ache, and cough for the previous 3 days.  Although 
no treatment was provided initially, he was treated over the 
following 2 months for viral bronchitis.  He was also seen in 
February 1977 complaining of dull aching left parasternal 
pain that was unrelated to meals or exercise.  Examination 
and chest x-rays were essentially normal.  The listed 
diagnoses were chest wall syndrome and pleurisy.  In January 
1980 the veteran was seen for complaints of pain on the left 
side of his chest, radiating to the left side of his back and 
the right side under his ribs for the previous week; he 
denied any injury.  The pain was aggravated by deep breathing 
and coughing.  The diagnosis that was assigned was 
intercostal strain.  At the time of a periodic medical 
examination in April 1982, no pertinent abnormal clinical 
findings were reported.  An examiner noted that the 
electrocardiogram (EKG) was normal and that the veteran was 
cleared for "the Army's Over 40 Training and Testing 
Program."  In November 1984, the veteran was seen in the 
clinic with chest pain that reportedly started on the left 
side and radiated to the mid-sternal area, then became 
crushing in nature.  The pain reportedly caused him to become 
dyspneic, slightly diaphoretic, and incapacitated, with 
slight nausea and jaw pain, as well.  Physical examination 
was essentially normal.  The examiner's assessment was "R/O 
Angina Pectoris vs chest wall pain."  EKG that day was 
reported as being normal.  The veteran was seen the following 
day and he stated that he felt fine, having had only "a 
twinge of chest pain" since the previous day.  The 
examination remained normal.  The physician's assessment was 
"R/O chest wall pain vs cardiac pathology."  The service 
medical records do not contain any further evaluations or 
notations regarding complaints of chest pain.  

The veteran's DD  Form 214 indicates that he was last 
separated from service on March 30, 1984.  

On March 18, 1985, the veteran was seen in a VA outpatient 
clinic stating that, 3-4 days previously, he had had right 
upper quadrant abdominal pain and right sided chest pain, 
with chest pressure lasting 15 minutes that occurred several 
hours after the chest pain.  He presented to the clinic with 
feelings of weakness, lightheadedness, and shortness of 
breath with activity.  The examination was notable only for 
mild chest wall tenderness; the examiner also indicated that 
the veteran was quite tender in the epigastric area.  The 
listed diagnosis was right chest pain of unknown etiology.  
The examiner commented that there was no evidence for 
myocardial infarction or pulmonary embolus.  

The report of a VA examination in May 1985 indicates that the 
veteran was evaluated for a possible heart disorder and 
fatigue.  At that time, the veteran reported having had 
positional chest pains on his right chest wall for 10-15 
years.  The veteran indicated that he had had multiple EKGs 
for acute pain and that examiners had not thought he had any 
cardiac problem.  He also indicated that he had had a sense 
of tiredness for the previous 3 years, and stated that he 
lacked the energy to get up and motivation.  The only 
reported abnormal clinical finding was right chest wall 
tenderness to palpation over the lower costochondral 
junctions.  The examiner's diagnoses were chest wall pain and 
chronic fatigue, perhaps due to depression.  

A rating decision in August 1985 granted service connection 
for chest wall pain, but denied service connection for a 
heart disorder.  Although the veteran initially appealed that 
determination, he did not perfect his appeal within the time 
period allowed by law.  

Another VA compensation examination was conducted in October 
1985 for evaluation of a respiratory disorder.  No abnormal 
cardiovascular clinical findings were noted.  On chest x-ray 
at that time, the cardiomediastinal structures were "within 
normal limits."  

The report of a VA chest x-ray in November 1987 reflects mild 
cardiac enlargement and prominence of the pulmonary 
vasculature; the differential diagnoses recorded by the 
radiologist included early heart failure.  

The veteran was hospitalized at a private facility in 
December 1988. The summary of that hospitalization indicates 
that he had been hospitalized at a VA facility approximately 
1 week previously for evaluation of a gastrointestinal 
hemorrhage.  During the private hospitalization he was 
monitored for complaints of chest pain.  Chest x-rays 
revealed that his heart was "possibly slightly enlarged."  
The summary describes some EKG abnormalities and states that 
the veteran was started on Isordil.  A treadmill stress test 
conducted during that hospitalization was interpreted as 
being normal, although it was terminated due to dizziness and 
blurred vision.  The diagnoses included unstable angina 
pectoris.  

Several days later, the veteran was hospitalized at a VA 
facility for complaints of atypical chest pain that did not 
have any particular radiation pattern, but was relieved by 
nitroglycerin.  He was transferred to another VA facility 
where a cardiac catheterization revealed "insignificant" 
coronary artery lesions.  During his stay in the intensive 
care unit, he reportedly had a transient "situational 
psychotic episode" that resolved spontaneously.  His anti-
anginal medications were discontinued and he was started on 
an ulcer medication regimen, with "almost near resolution of 
his symptoms."  The final diagnoses were atypical, 
non-cardiac chest pain; psychiatric disorder-depression; and 
gastritis.  After return to the original VA facility, 
diagnoses of depression and non-cardiac chest pain, [chest] 
wall syndrome.  

The veteran was hospitalized at the same VA facility later in 
December 1988 complaining of chest pain that radiated to his 
neck, face, and sometimes his left arm.  It was noted that he 
was a poor historian.  The summary of the hospitalization 
indicates that the veteran exhibited signs of paranoia 
stating that hospitals had been diagnosing his heart 
condition and trying to cover it up, that the staff would 
listen in on his phone calls, and that people were changing 
his records.  The summary reflects that a gastrointestinal 
work-up was planned, as well as offering the veteran transfer 
to another VA facility for psychiatric treatment.  However, 
the veteran left the hospital against medical advice.  The 
final diagnoses were transient psychotic episodes and non-
cardiac chest pain.  

Several days following discharge, the veteran was 
hospitalized at a private facility he told the examiner that 
he "left the VA hospital because he was convinced that the 
treatment he was getting there was not appropriate or safe, 
and he came directly to our hospital emergency room."  The 
examiner's initial impression was possible Prinzmetal's type 
angina versus acute thrombosis with unstable angina, rule out 
gastroesophageal reflux with reflux esophagitis or tertiary 
esophageal spasm, rule out myocardial infarction.  

Approximately 3 weeks later, in January 1989, the veteran was 
again hospitalized at the same VA facility because of chest 
tightness lasting 5 minutes.  During that hospitalization he 
was started on medication for possible coronary artery spasm.  
The final diagnoses included chest discomfort, rule out 
costochondritis, and depressive disorder.  

The veteran was again hospitalized at a private facility in 
June 1989 for elective cardiac catheterization.  He had 
reportedly been quite uncomfortable and inactive due to his 
exertional and non-exertional chest pain.  Cardiac 
catheterization reportedly showed a 50 percent lesion in one 
coronary artery and minor irregularities in another, with 
mild decrease in left ventricular function.  

The veteran's private cardiologist wrote in January 1990 that 
he had recently undergone cardiac catheterization that showed 
a 60-70 percent lesion in one artery and irregularities in 
the other arteries; all the arteries were of very small 
caliber and left ventricular function was reduced.  The 
letter indicates that the veteran was markedly improved since 
starting on more aggressive anti-anginal therapy.  The 
examiner commented that 

In reviewing his records from the Veteran's 
Administration Hospital it appears that in the past 
[the veteran] has had similar discomfort.  In fact, 
these records also reveal that the examining 
physicians felt that [the veteran] at that time was 
suffering from angina pectoris.  While I have no 
documented evidence that [the veteran's] coronary 
artery disease was active at that time, it does 
seem that his symptoms and physical examination 
suggest myocardial ischemia.  

The veteran was treated for supraventricular tachycardia as 
an inpatient at a VA facility in August 1990.  He responded 
well to the treatment.  

In May 1991, the Board issued a decision that concluded that 
new and material evidence had not been presented to reopen 
the veteran's claim for service connection for a heart 
disorder.  

By a decision in August 1993, the Court vacated that portion 
of the Board's decision concerning service connection for a 
heart disorder, finding that, as a matter of law, the January 
1990 cardiologist's letter constituted new and material 
evidence and that, therefore, the claim was reopened.  The 
Court remanded the case to the Board to request that an 
examiner "express an opinion, to the extent feasible, as to 
the precise nature - and its possible relationship to the 
veteran's March 1985 symptomatology - of the veteran's 
current disorder."  

In May 1994, a VA physician evaluated the veteran.  He noted 
that the veteran gave a history of non-exertional chest pain, 
with unpredictable dyspnea on exertion.  The clinical 
examination was essentially normal.  The examiner diagnosed 
possible vasospasm and a history of paroxysmal 
supraventricular tachycardia.  Another VA examiner that same 
month recorded the veteran's report that his heart caused him 
to have numbness in his arms and pains in his shoulders and 
left jaw at rest, but not with activity.  No abnormal 
clinical findings were noted.  The examiner's diagnoses 
included history of chest pain at rest.  

A consultation was obtained from a VA physician in September 
1994.  The examiner apparently reviewed the veteran's record, 
including the reports of two previous cardiac 
catheterizations.  He described the veteran's symptoms in 
detail and offered his opinion that, given the noted history 
and the veteran's risk factors, he doubted that the veteran 
had any significant coronary artery disease to cause his 
chest pains.  He indicated that the veteran's problem was 
hypertensive cardiovascular disease which, he stated, could 
very well sound like angina in giving him the reported chest 
pains.  

The veteran was hospitalized at a VA facility in October 1994 
for treatment of atypical chest pain and possible coronary 
spasm.  

In February 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He and his wife 
described the history of his heart problems, in terms of his 
symptoms and the treatment and evaluation that he has 
received, essentially as set forth previously.  

The veteran was hospitalized again at a VA facility in April 
1995 for elective cardiac catheterization.  The veteran 
reported a 25 year history of intermittent non-exertional 
chest pain, without shortness of breath, diaphoresis, nausea 
or vomiting, or syncopal episodes, that was relieved by 
nitroglycerin.  Cardiac catheterization during that 
hospitalization revealed normal coronary arteries and normal 
left ventricular function.  

In September 1995, the veteran underwent a private cardiology 
consultation.  The examiner again described the veteran's 
chest pain symptoms, occurring only at rest and at night, but 
relieved by nitroglycerin.  He noted that at least two 
previous cardiac catheterizations had shown no significant 
coronary artery disease.  The examiner concluded that no 
additional work-up for the veteran's angina symptoms was 
necessary, but that his medication regimen might be adjusted 
to improve his symptoms at night and at rest.  

A VA cardiology opinion was obtained in September 1996.  That 
examiner stated that she had reviewed the veteran's complete 
medical records.  It was noted that the veteran's complaints 
in March 1985 were of positional chest pain in his right 
chest wall of 10-15 years' duration.  Further, the pains 
occurred or worsened when he bent forward or when he twisted 
toward his right side.  Examination reports during that time 
period also noted pleuritic type chest pain.  The examiner 
indicated that EKGs from 1977 to the present time all showed 
normal sinus rhythm, with only one tracing showing any 
abnormality.  It was noted that previous cardiac 
catheterizations had shown moderate coronary atherosclerosis.  
The examiner stated that no Ergonovine provocation test had 
been conducted; however, some experts believe that such 
testing lacks sufficient sensitivity to make the diagnosis of 
variant angina.  She stated that those experts believe that 
making such a diagnosis requires EKG abnormalities noted 
during an episode of chest pain.  The examiner concluded, 
therefore, that "the veteran's current chest pain syndrome 
appears unrelated to his presentation in March 1985 with 
positional chest pains.  Additionally, there is no objective 
evidence at this time for a diagnosis of variant angina in 
this patient."  

A VA echocardiogram in January 1998 revealed normal left and 
right ventricular function and mild to moderate mitral 
regurgitation.  Other VA clinic records note that another 
stress test was planned in February 1999 to evaluate the 
veteran's chest pains further.  

In an attempt to obtain a definite medical opinion pursuant 
to the Court's directive, another VA compensation examination 
was conducted in April 1999.  After reviewing the veteran's 
pertinent medical history in some detail and setting forth 
the current clinical findings, and considering the previous 
medical opinions that had been advanced in this case, the 
examiner concluded that the veteran's "cardiac disorder is 
that of an aging heart and has nothing to do with an injury 
that occurred before March 18, 1995 [sic]."  

Realizing that the April 1999 medical opinion still did not 
provide the information contained in the Court's directive, 
the Board again Remanded the case in September 1999 for the 
case to be referred to the April 1999 examiner to obtain the 
opinion that had been requested.  

In December 1999, the April 1999 examiner further wrote that 

After reviewing the records, the cardiologist does 
not feel that client had a cardiac disorder before 
the onset of service or was manifested on March 18, 
1985.  Client has had multiple MUGAs and the left 
ventricular ejection fraction is normal, 
contractility normal.  The client has had a cardiac 
catheterization with no significant coronary artery 
disease.  Therefore, the cardiologist does not feel 
that this heart condition was before service or 
acquired when the client presented as March 18, 
1985, for treatment.  These cardiac changes are age 
related and have nothing to do with a service 
related cardiac injury.  

Analysis 

Service connection for a heart disorder was denied by a final 
rating decision in August 1985.  As noted above, in its 
August 1993 decision the Court found, as a matter of law, 
that new and material evidence had been presented and that 
the veteran's claim was reopened.  

The Court held in Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999), that if new and 
material evidence has been received, then VA must determine 
whether, based on a review of all of the evidence, both old 
and new, the claim is well grounded.  38 U.S.C.A. § 5107(a).  
If it is determined that the claim is well grounded, then the 
analysis proceeds to an evaluation of the merits of the 
claim, but only after ensuring that the duty to assist the 
claimant under 38 U.S.C.A. § 5107(a) has been fulfilled.  

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In evaluating the medical evidence, the Board notes the 
following:

1)  Complaints of chest pain were recorded in service 
and the veteran has reported complaints of chest pain 
since his separation from service, beginning in March 
1985, slightly less than one year after his separation 
from service.  No definite diagnosis of a heart disorder 
was assigned during service or in March 1985; the 
veteran's chest pain complaints were generally 
attributed to chest wall pain.  

2)  The diagnostic studies (including cardiac 
catheterizations and MUGA scans) that have been 
undertaken in recent years have not been consistent in 
their findings: Some showed narrowing in one coronary 
artery, others did not; some showed decreased cardiac 
function, others did not.  Examiners have even differed 
in the interpretation of those studies, some indicating 
that they reflected coronary artery disease, others 
stating that the coronary arteries were normal or that 
any such disease was insignificant.  

3)  The various physicians who have evaluated and 
treated the veteran even in recent years do not agree on 
the proper diagnosis, if any, for his chest pain 
complaints.  Diagnoses of chest wall syndrome, coronary 
artery disease, moderate coronary atherosclerosis, 
coronary artery spasm, vasospasm, Prinzmetal's angina, 
and variant angina have been advanced.  

4)  The veteran's reported history of his chest pain has 
varied over the years and examiners have noted that he 
was a poor historian.  

Initially, the Board finds that statements and history 
provided by the veteran, as well as any medical opinions that 
were based to any significant degree on such statements, 
should be accorded little probative weight in light of the 
documented evidence of the veteran's being a poor historian 
and of his psychiatric history.  

Medical opinions from three physicians are of record that 
offer relevant information regarding the etiology of the 
veteran's current heart disorder/complaints.  A letter from a 
private cardiologist in January 1990 states that the veteran 
had had similar discomfort in the "past" and that examining 
VA physicians "at that time" had felt that his symptoms 
represented angina pectoris.  The cardiologist concluded that 
he felt that the veteran's symptoms "at that time" 
suggested myocardial ischemia.  The Board finds that the 
cardiologist's opinion is, at best, unclear as to whether it 
relates the veteran's current symptoms to those manifested in 
service or in March 1985.  Because the opinion also discusses 
the results of cardiac catheterizations in the late 1980s, 
the examiner's statements regarding earlier physicians' 
opinions could be interpreted as referring to records dated 
in the mid-1980s or later, some of which do reflect 
consideration of angina pectoris.  Moreover, the clinical 
record does not reflect any statements by physicians prior to 
December 1988 that indicate that the examiner definitely 
attributed the veteran's symptoms to heart disease.  Thus, 
because of its lack of clarity, the Board accords the 1990 
medical opinion little probative weight.  

Also of record is an opinion by a VA cardiologist who 
reviewed the veteran's medical records in September 1996.  
That examiner noted the absence of any medical evidence of 
any cardiac disease in the records in service or in March 
1985.  She also noted that the veteran's complaints and the 
examiner's clinical findings both in service and in March 
1985 clearly reflected positional or chest wall pain.  The 
examiner concluded that the veteran's current chest pain was 
unrelated to the symptoms noted in March 1985.  

Finally, the record contains an April 1999 opinion and a 
September 1999 addendum by another VA cardiologist.  That 
physician discussed the pertinent medical history in some 
detail and noted the previous medical opinions.  He concluded 
that the veteran's current heart disorder was that of an 
"aging heart" and had "nothing to do with an injury that 
occurred before March 18, 1995 [sic]."  In his addendum, the 
examiner concluded that the veteran's current heart condition 
was not present prior to service and had not been acquired by 
the time he was seen in March 1985.  

Read together, the 1996 and 1999 medical opinions state that 
no heart disorder was present in service or at the time of 
the March 1985 clinic visit.  The veteran's complaints up to 
that time were due to chest wall pain, for which service 
connection has already been established.  Further, the 
opinions deny any etiological link between any current heart 
disorder and the complaints noted in service or in March 
1985.  

Weighing all of the evidence, the Board finds that the 
evidence clearly shows that, whatever heart disorder the 
veteran might now have, it was not present during service or 
within one year after service and it is not otherwise due to 
service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a cardiac disorder is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

